MEMORANDUM OPINION
                                      No. 04-10-00258-CR

                                     Edward Jesse CANTU,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 286720
                           Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: May 12, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both

Appellant and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.



                                                 PER CURIAM


Do not publish